     Case: 4:19-cr-00501-RLW Doc. #: 75 Filed: 12/28/20 Page: 1 of 2 PageID #: 153




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )
                         Plaintiff,         )
                                            )
v.                                          ) Case No. 4:19 CR 501 RLW
                                            )
MIKAYO WEBB,                                )
                                            )
                         Defendant.         )

        Defendant’s Motion for Leave to File Sentencing Memorandum Under Seal


      Assistant Federal Defender William Marsh moves to file Mikayo Webb’s sentencing

memorandum under seal, as it contains private information relating to her medical

history and family, including minor children. The undersigned has provided a copy to the

Government’s attorney via email.



                                      Respectfully submitted,

                                      /s/William T. Marsh
                                      WILLIAM T. MARSH #60906MO
                                      Assistant Federal Public Defender
                                      1010 Market Street, Suite 200
                                      St. Louis, Missouri 63101
                                      Telephone: (314) 241-1255
                                      Fax: (314) 421-3177
                                      E-mail: William_Marsh@fd.org

                                      ATTORNEY FOR DEFENDANT
    Case: 4:19-cr-00501-RLW Doc. #: 75 Filed: 12/28/20 Page: 2 of 2 PageID #: 154




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2020, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system
upon AUSA Edward Dowd.

                                        /s/William T. Marsh
                                        WILLIAM T. MARSH
                                        Assistant Federal Public Defender
